Exhibit 10.1

JOINT VENTURE CONTRACT 

 

THIS  JOINT  VENTURE  AGREEMENT  (the  "Agreement”),  made  and  entered  into 
as  of  this  31 st   day  of  August 

2015,  by  Avra  Inc.,  of  115,  Pelham  Commons  Boulevard,  Greenville, 
South  Carolina,  29615  and  Mango  Pay  SRL, of  Plaza  Orleans,  3 rd
 Floor,  Av.  Winston  Churchill,  Santo  Domingo,  Distrito  Nacional, 
Dominican  Republic. 

 

 

ARTICLE  I  - GENERAL  PROVISIONS 

 

1.01  Business  Purpose.  The  business  of  the  Joint  Venture  shall  be  as 
follows: 

 

The  business  of  the  joint  venture  shall  be  to  develop  and  put  into 
operation  in  the  Mango  Pay kiosks  globally,  the  ability  to  purchase 
bitcoin  with  local  currency,  and/or  sell  bitcoin  in  order  to withdraw 
local  currency  from  the  kiosk. 

 

1.02  Term  of  the  Agreement.  This  Joint  Venture  shall  commence  on  the 
date first  above  written  and  shall continue  in  existence  until 
terminated,  liquidated,  or  dissolved  by  law  or  as  hereinafter 
provided. 

 

ARTICLE  II  -  GENERAL  DEFINITIONS 

 

The  following  comprise  the  general  definitions  of  terms  utilized  in 
this  Agreement: 

 

2.01  Affiliate.  An  Affiliate  of  an  entity  is  a person  that,  directly 
or  indirectly  through  one  or  more intermediaries,  controls,  is 
controlled  by  or  is  under  common  control  of  such  entity. 

 

2.02  Capital  Contribution(s).  The  capital  contribution  to  the  Joint 
Venture  actually  made  by  the  parties, including  property,  cash  and  any 
additional  capital  contributions  made. 

 

2.03  Profits  and  Losses.  Any  income  or  loss  of  the  Partnership  for 
federal  income  tax  purposes  determined by  the  Partnership's  fiscal 
year,  including,  without  limitation,  each  item  of  Partnership  income, 
gain,  loss  or deduction. 

 

ARTICLE  III  - OBLIGATIONS  OF  THE  JOINT  VENTURERS 

 

Avra  Inc.  is  responsible  for  all  operational  decisions  of  the  Joint 
Venture,  Mango  Pay  will  be  responsible for  the  day-to-day  caretaking 
of  the  machines  and  all  the  operational  requirements  including 
integrations and programming  requirements. 

 

Specifically: 

 

3.01        Mango  Pay  SRL  will  be  responsible  for  the  development  and 
integration  of  the  customer  facing 

system  into  the  kiosks  and  will  work  with  Avra  Inc.  and  it’s 
partners  in  said  development  and  integration. 

 

3.02        Avra  Inc. will  provide  all  requested  documentation  and 
assistance  in  a timely  manner  to  Mango 

Pay  SRL  with  regards  to  the  Avra  API,  workflows,  and  any  other 
project  relevant  documentation  required. 

 

3.03        Mango  Pay  SRL  will  provide  regular  detailed  updates  on  the 
progress  of  development  and  update any  changes  to  expected  release 
dates. 

 

3.04        Both  parties  will  look  to  release  the  platform  at  the 
earliest  opportunity. 

--------------------------------------------------------------------------------

 
 

3.05        Once  live  Mango  Pay  SRL  will  be  responsible  for  remitting 
monies  at  their  earliest  convenience  to Avra  Inc.  to  cover 
transactions  enacted  in  their  machines.  Avra  Inc.  reserves the  right 
to  suspend  service  in the  event  of  non-payment. 

 

3.06        Avra  Inc.  will  be  responsible  for  ensuring  that  the  API 
is  available  and  ready  to  distribute  at  all times. 

 

ARTICLE  IV  - ALLOCATIONS 

 

4.01  Profits  and  Losses.  Commencing  on  the  date  hereof  and  ending  on 
the  termination  of  the  business  of the  Joint  Venture,  all  profits, 
losses  and  other  allocations  to  the  Joint  Venture  shall  be  allocated 
as  follows at the  conclusion  of  each month  or  sooner: 

 

Avra  Inc.                     50%  of  transaction  revenue  during  the 
previous  month.

Mango  Pay  SRL       50%  of  transaction  revenue  during  the  previous 
month. 

 

The  revenue  will  be  generated  from  a  transaction  fee  that  will  be 
paid  for  by  the  client.  The  fee  may  be amended  on  agreement  of  both 
parties. 

 

4.02  The  client  fee  at  the  outset  of  this  agreement  will  be  5%  of 
the  client  transaction. 

 

4.03  Payment.  Revenue  generated  and  received  by  Mango  Pay  SRL  from 
Saturday  00:00  until  Friday  at 

23:59  due  to  Avra  Inc.  will  be  paid  by  bank  transfer  or  deposit  to 
the  named  account  on  the  following Monday  provided  that  the  total 
amount  due  is  in  excess  of  RD$5,000.  Should  the  amount  due  to  Avra
exceed  $50,000  during  the  course  of  the  week,  the  full  amount  is 
due  immediately  to  avoid  interruption  of service. 

 

4.04  Avra  Inc.  reserves  the  right to suspend  service  immediately  in 
the  event  of  non-payment. 

 

ARTICLE  V  - RIGHTS  AND  DUTIES  OF  THE  JOINT  VENTURERS 

 

5.01  Business  of  the  Joint  Venture.  Avra  Inc.  shall  have  full,
exclusive  and  complete  authority  and discretion  in  the  management  and 
control  of  the  business  of  the  Joint  Venture  for  the  purposes  herein 
stated and  shall  make  all  decisions  affecting  the  business  of  the 
Joint  Venture.  At  such,  any  action  taken  shall constitute  the  act  of, 
and  serve  to  bind,  the  Joint  Venture.  Mango  Pay  SRL  shall  manage 
and  control  the affairs  of  the  Joint  Venture  to  the  best  of  its 
ability  and  shall  use  its  best  efforts  to  carry  out  the  business  of
the  Joint  Venture. 

 

5.02  Mango  Pay  SRL  agrees  that  it  will  exclusively  use  the  services 
of  Avra  Inc. for  provision  of  bitcoin through  their  network  of  kiosks 
for  a period  of  1 year,  provided  that: 

 

·        Avra  Inc. continues  to  provide  an  API  to  Mango  Pay  SRL 

·        Avra  Inc.  provides  appropriate  technical  support to Mango  Pay 
SRL 

·        Mango  Pay  SRL  receives  all  it’s  due  commissions  in  due 
course 

 

5.03  Mango  Pay  SRL  also  agrees  that  it  will  not  compete  with  the 
activities  of  the  joint  venture  during  the term  of  the  agreement. 

 

ARTICLE  VI  - AGREEMENTS  WITH  THIRD  PARTIES  AND  WITH  AFFILIATES  OF  THE 
JOINT VENTURERS 

 

6.01  Validity  of  Transactions.  Affiliates  of  the  parties  to  this 
Agreement  may  be  engaged  to  perform services  for  the  Joint  Venture. 
The  validity  of  any  transaction,  agreement  or  payment  involving  the 
Joint Venture  and  any  Affiliates  of  the  parties  to  this  Agreement 
otherwise  permitted  by  the  terms  of this 

2

--------------------------------------------------------------------------------



 
 

Agreement  shall  not  be  affected  by  reason  of  the  relationship  between 
them  and  such  Affiliates  or  the approval  of  said  transactions, 
agreement  or  payment. 

 

6.02  Other  Business  of  the  Parties  to  this  Agreement.  The  parties  to 
this  Agreement  and  their  respective 

Affiliates  may  have  interests  in  businesses  other  than  the  Joint 
Venture  business.  The  Joint  Venture  shall 

not  have  the  right  to  the  income  or  proceeds  derived  from  such 
other  business  interests  and,  even  if  they  are competitive  with  the 
Partnership  business,  such  business  interests  shall  not  be  deemed 
wrongful  or improper. 

 

ARTICLE  VII  - PAYMENT  OF  EXPENSES 

 

All  expenses  of  the  Joint  Venture  shall  be  paid  by  Avra  Inc. 
however  must  be  approved  and  agreed  by  Avra 

Inc.  before  incurred. 

 

ARTICLE  VIII  - INDEMNIFICATION  OF  THE  JOINT  VENTURERS 

 

The  parties  to  this  Agreement  shall  have  no  liability  to  the  other 
for  any  loss  suffered  which  arises  out  of any  action  or  inaction  if, 
in  good  faith,  it  is  determined  that  such  course  of  conduct  was  in 
the  best  interests of  the  Joint  Venture  and  such  course  of  conduct 
did  not  constitute  negligence  or  misconduct.  The  parties  to this 
Agreement  shall  each  be  indemnified  by  the  other  against  losses, 
judgments,  liabilities,  expenses  and amounts  paid  in  settlement  of  any 
claims  sustained  by  it  in  connection  with  the  Joint  Venture. 

 

ARTICLE  IX  –  DISSOLUTION 

 

9.01  Events  of  the  Joint  Venturers.  The  Joint  Venture  shall  be 
dissolved  upon  the  happening  of  any  of  the following  events: 

(a)  The  adjudication  of  bankruptcy,  filing  of  a petition  pursuant  to  a
Chapter  of  the  Federal 

Bankruptcy  Act, withdrawal,  removal  or  insolvency  of  either  of  the 
parties. 

(b)  The  sale  or  other  disposition,  not  including  an  exchange  of  all, 
or  substantially  all,  of  the  Joint 

Venture  assets. 

(c)  Mutual  agreement  of  the  parties. 

 

ARTICLE  X - MISCELLANEOUS  PROVISIONS 

 

10.01  Books  and  Records.  The  Joint  Venture  shall  keep  adequate  books 
and  records  at  its  place  of  business, setting  forth  a true  and 
accurate  account  of  all  business  transactions  arising  out  of  and  in 
connection  with 

the  conduct  of  the  Joint  Venture. 

 

10.02  Validity.  In  the  event  that  any  provision  of  this  Agreement 
shall  be  held  to  be  invalid,  the  same  shall not  affect  in  any 
respect  whatsoever  the  validity  of  the  remainder  of  this  Agreement. 

 

10.03  Integrated  Agreement.  This  Agreement  constitutes  the  entire 
understanding  and  agreement  among the  parties  hereto  with  respect  to 
the  subject  matter  hereof,  and  there  are  no  agreements,  understandings,
restrictions  or  warranties  among  the  parties  other  than  those  set 
forth  herein  provided  for. 

 

10.04  Headings.  The  headings,  titles  and  subtitles  used  in  this 
Agreement  are  for  ease  of  reference  only  and shall  not  control  or 
affect  the  meaning  or  construction  of  any  provision  hereof. 

3



--------------------------------------------------------------------------------



 
 

 

10.05  Notices.  Except  as may  be  otherwise  specifically  provided  in 
this  Agreement,  all  notices  required  or permitted  hereunder  shall  be 
in  writing  and  shall  be  deemed  to  be  delivered  when  deposited  in 
the  United States mail,  postage  prepaid,  certified  or  registered  mail, 
return  receipt  requested,  addressed  to  the  parties  at their  respective 
addresses  set  forth  in  this  Agreement  or  at  such  other  addresses  as
may  be  subsequently specified  by  written  notice. 

 

10.06  Applicable  Law  and  Venue.  This  Agreement  shall  be  construed  and 
enforced  under  the  laws  of  the 

State of  Nevada. 

 

10.07  Other  Instruments.  The parties  hereto  covenant  and  agree  that 
they  will  execute  each  such  other  and further  instruments  and 
documents  as  are  or  may  become  reasonably  necessary  or  convenient  to 
effectuate and  carry  out  the  purposes  of  this  Agreement. 

 

 

IN  WITNESS  WHEREOF,  the  parties  hereto  have  executed  this  Agreement 
as  of  the  day  and  year  first above  written.  Signed,  sealed  and 
delivered  in  the  presence  of: 

 

 

                /s/ Stephen 
Shepherd                                                           /s/ Vasiliy 
Smetanin 

Stephen  Shepherd                                                              
Vasiliy  Smetanin 

CEO,  Avra 
Inc.                                                                    CEO, 
Mango  Pay  SRL 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------

